Citation Nr: 1044871	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a liver disorder.  

6.  Entitlement to service connection for a chronic upper 
respiratory disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 
1980.  

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented hearing testimony at the RO regarding the 
issues on appeal before the undersigned in June 2010.  The 
transcript of the hearing is associated with the claims file.  

As reflected on the first page of this decision, the issue on 
appeal involving an allergy disorder has been recharacterized as 
entitlement to service connection for an upper respiratory 
disorder.  See June 2010 hearing transcript, page 10.   

Additional evidence was received from the Veteran at the time of 
the Board hearing and was accompanied by a waiver of the 
Veteran's right to initial consideration of the new evidence by 
the RO.  38 C.F.R. §§ 19.9, 20.1304(c).

The Board recognizes that the RO up to the present has developed 
and adjudicated the claim which was filed by the Veteran, i.e., 
seeking service connection for depression.  However, during the 
course of this appeal, the U.S. Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health disability 
claim includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In consideration of the Court's holding, 
the Board has recharacterized the issue as reflected on the first 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons set forth below, a review of the evidentiary record 
reveals that this case must be remanded for further development 
before the Board may adjudicate the merits of the claims.

The record reflects that the Veteran is reportedly in receipt of 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA) and is disabled.  See e.g., VA treatment 
record dated June 29, 2006.  However, the claims file does not 
contain any records from SSA and there is no indication that a 
request for such records has been made.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be in 
the possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, 
because the records from SSA may contain pertinent information to 
this claim, VA is obligated to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  

Further, development specific to individual claims is also 
required.

I.  Hepatitis C and Liver Disorder

The Veteran has reported that he was diagnosed with hepatitis C 
in the year following discharge from service (i.e., 1981) and 
suggests that he contracted hepatitis C in service.  See hearing 
transcript, p. 5.  He has not, however, responded to VA's August 
2006 request for identification of risk factors for hepatitis.  
He did report extensive dental work in service.  

Current treatment records show positive hepatitis testing and 
elevated liver function tests.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision. 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand, examination is 
required to confirm any hepatitis diagnosis, identify all risk 
factors and obtain a medical nexus opinion, and identify current 
manifestations of any hepatitis infection, to include a liver 
disorder.

II.  Headaches

Service treatment records show in-service complaints of 
headaches, particularly following a head injury in a 1977 motor 
vehicle accident.  Current records continue to show treatment for 
headaches.  On remand, examination is required to obtain a 
diagnosis and medical nexus.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

III.  Upper Respiratory Disorder

The Veteran was treated for an upper respiratory infection 
(URI)/viral syndrome in February 1978 and a possible viral 
syndrome in May 1978.  He currently complains of and reports 
continuity of symptoms related to, allergies or general 
respiratory problems.  He is prescribed medication for allergies.  
On remand, examination is required to obtain a diagnosis and 
medical nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

IV.  Acquired Psychiatric Disorder

In regard to the claimed psychiatric disorder, the Veteran has 
asserted that his current depression is due to his medical 
conditions and does not suggest that a psychiatric disorder is 
related to active service on a direct basis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009) (claims which have no support in 
the record need not be considered by the Board, because the Board 
is not obligated to consider "all possible" substantive theories 
of recovery.  Where a fully developed record is presented to the 
Board with no evidentiary support for a particular theory of 
recovery, there is no reason for the Board to address or consider 
such a theory).  Consequently, the issue of service connection 
for an acquired psychiatric disorder must be remanded, because it 
is inextricably intertwined with the outcome of the other claims 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA all records related to 
the Veteran's claim for SSI benefits, including 
all medical records and copies of any decisions 
or adjudications and associate them with the 
claims folder.  All negative responses should 
be properly documented in the claims file, to 
include preparing a memorandum of 
unavailability and following the procedures 
outlined in 38 C.F.R. § 3.159(e), if 
appropriate.

2.  Schedule the Veteran for a VA infectious 
disease and/or liver examination.  The claims 
folder must be reviewed in conjunction with 
the examination.  All necessary testing, to 
include blood work to test for all strains of 
hepatitis, should be accomplished.  The 
examiner should state whether a current 
diagnosis of hepatitis is warranted, and 
should identify the strain.  The examiner 
should identify all relevant risk factors for 
hepatitis, and should then opine as to 
whether it is at least as likely as not that 
the currently diagnosed condition is related 
to military service.  A full and complete 
rationale for all opinions expressed must be 
provided.

The examiner should also state whether there 
is any current liver dysfunction, and if so, 
whether such is related to hepatitis (if 
diagnosed) or in any way related to military 
service.

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  The Veteran should be scheduled for a VA 
neurological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
any current headache disorder or condition 
manifested as headaches, and should opine as 
to whether any such is caused or aggravated 
by military service.  Aggravation means 
worsened beyond the natural progression.  A 
full and complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA respiratory 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify any current 
chronic respiratory disorder, and should 
opine as to whether any such is caused or 
aggravated by military service.  Aggravation 
means worsened beyond the natural 
progression.  A full and complete rationale 
for all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  After any additional notification and/or 
development deemed necessary is undertaken, and 
there has been consideration as to whether a 
medical examination and/or opinion is warranted 
with respect to the Veteran's secondary-
service-connection claim for an acquired 
psychiatric disorder in light of such 
development, the Veteran's claims should be 
readjudicated.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


